Exhibit 10.4

EXECUTION VERSION

AGREEMENT

This Agreement (the “Agreement”) is made and entered into as of July 14, 2013,
by and among the persons and entities listed on Schedule A hereto (each,
individually, an “MHR Entity” and collectively, the “MHR Entities”) and Navistar
International Corporation, a Delaware corporation (the “Company”).

WHEREAS, the MHR Entities and their respective affiliates and associates may
desire to acquire ownership of additional shares of common stock, par value $.01
per share, of the Company (“Common Stock”) without being subject to the
restrictions under Section 203 of the General Corporation Law of the State of
Delaware (“DGCL 203”) applicable to a “business combination” with an “interested
stockholder” (each such term, as used in this Agreement, shall have the meaning
given to it in DGCL 203, except as described in Section 4 hereof), so long as
the MHR Entities and their affiliates and associates do not own 20% or more of
the voting power of the then issued and outstanding shares of voting stock of
the Company;

WHEREAS, as of the date hereof, the Company and the MHR Entities have no current
discussions or negotiations with each other regarding a business combination or
other extraordinary transaction involving the Company;

NOW THEREFORE, in consideration of the premises and the covenants of the parties
set forth in this agreement, and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, and intending to be
legally bound, the undersigned hereby agree as follows:

1. The Company hereby represents and warrants to the MHR Entities that the Board
of Directors of the Company has duly approved (the “Board Approval”) this
Agreement and the acquisition by the MHR Entities and their respective
affiliates and associates, whether in a single transaction or multiple
transactions from time to time, of additional shares of Common Stock to the
extent such acquisitions would result in the MHR Entities and their affiliates
and associates being the owner of 15% or more, but less than 20%, of the voting
power of the shares of voting stock of the Company issued and outstanding from
time to time, subject to the limitations provided for in Section 4 hereof and
subject to the accuracy of the representations and warranties set forth in
Section 2 hereof.

2. The MHR Entities hereby represent and warrant that, as of the date of this
Agreement and assuming the accuracy of the representations and warranties set
forth in Section 3 hereof, the MHR Entities and their affiliates and associates
are, in the aggregate, owners of less than 15% of the shares of Common Stock
issued and outstanding as of the date of this Agreement.

3. The Company hereby represents and warrants that, as of the date of this
Agreement, there are 86,807,040 shares of Common Stock issued and outstanding
which is the only class of “voting stock” (as defined herein) of the Company.



--------------------------------------------------------------------------------

4. Each of the MHR Entities agrees that if any MHR Entity or any of its
affiliates and associates becomes the owner of shares of voting stock of the
Company such that the MHR Entities would, together with their affiliates and
associates, in the aggregate own 20% or more of the voting power of the issued
and outstanding shares of voting stock of the Company under circumstances in
which they would be an “interested stockholder” as defined in DGCL 203 (but, for
this purpose, replacing 15% in such definition with 20%) (any event causing the
MHR Entities and their affiliates and associates to own in the aggregate 20% or
more of the voting power of the then issued and outstanding shares of voting
stock of the Company, an “Additional Acquisition”), then (i) notwithstanding the
Board Approval referred to in Section 1 of this Agreement, the restrictions
under DGCL 203 applicable to a “business combination” with an “interested
stockholder” shall apply as a matter of contract pursuant to this Agreement
(except as modified herein) to the MHR Entities and their respective affiliates
and associates as if such Board Approval had not been granted and as if the
Additional Acquisition had caused each MHR Entity and its affiliates and
associates to become an interested stockholder for purposes of DGCL 203, except
that wherever 15% is used in DGCL 203 it shall mean, for all purposes of this
Agreement, 20%; and (ii) the MHR Entities and their affiliates and associates
will not engage in any business combination with the Company for a period of 3
years following the time that the MHR Entities and their affiliates and
associates became an owner of 20% or more of the voting power of the then issued
and outstanding shares of voting stock of the Company, unless:

(1) prior to such time the Board of Directors of the Company approved, including
approval by a majority of the Non-MHR Directors (as defined in Section 5),
either the business combination or the Additional Acquisition;

(2) upon consummation of the transaction which resulted in the MHR Entities and
their affiliates and associates becoming an owner of 20% or more of the voting
power of the issued and outstanding shares of voting stock of the Company, the
MHR Entities and their affiliates and associates owned at least 85% of the
voting power of the voting stock of the Company outstanding at the time the
transaction commenced, excluding for purposes of determining the voting stock
outstanding (but not the outstanding voting stock owned by the MHR Entities and
their affiliates and associates) those shares owned (i) by persons who are
directors and also officers of the Company and (ii) employee stock plans in
which employee participants do not have the right to determine confidentially
whether shares held subject to the plan will be tendered in a tender or exchange
offer; or

(3) at or subsequent to such time the business combination is approved by the
Board of Directors of the Company, including by a majority of the Non-MHR
Directors, and authorized at an annual or special meeting of stockholders, and
not by written consent, by the affirmative vote of at least 66 2/3% of the
voting power of the outstanding voting stock which is not owned by the MHR
Entities and their affiliates and associates;

provided, that, the restrictions set forth above shall not apply if any of the
exceptions in DGCL Section 203(b)(4), (5) or (6) would be applicable at the time
of such business combination.

5. This Agreement may be executed in counterparts, each of which shall be deemed
to be an original, with the same effect as if the signatures were upon the same
instrument. All representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement. This
Agreement constitutes the entire agreement

 

2



--------------------------------------------------------------------------------

among the parties hereto in respect of the subject matter hereof. No provision
of this Agreement may be: (a) amended except by an instrument in writing
executed by the parties hereto; or (b) waived except by an instrument in writing
executed by the party against whom the waiver is to be effective; provided that
any such amendment or waiver has been approved by the Board of Directors of the
Company, including, to the fullest extent permitted by law, by a majority of the
Non-MHR Directors. This Agreement shall not be terminated except by an
instrument in writing executed by the parties hereto; provided that any such
termination has been approved by the Board of Directors of the Company,
including, to the fullest extent permitted by law, by a majority of the Non-MHR
Directors. For purposes of this Agreement, “Non-MHR Directors” shall mean the
members of the Board of Directors of the Company that are not affiliated with,
and were not nominated by, any MHR Entity or any affiliate or associate thereof
or any other stockholder of the Company (including any affiliate or associate of
any such stockholder) that is subject to an agreement similar to this Agreement.
This Agreement: (i) shall not be assignable by any of the parties hereto; and
(ii) shall be binding on successors of the parties hereto.

6. This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, without regard to choice of
law principles that would compel the application of the laws of any other
jurisdiction. Each of the parties hereto irrevocably agrees that any legal
action or proceeding that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance hereof, shall be brought
and determined exclusively in the Chancery Court of the State of Delaware and
any state appellate court therefrom located in the State of Delaware (or, only
if the Chancery Court of the State of Delaware declines to accept jurisdiction
over a particular matter, any state or federal court located in the State of
Delaware).

7. Each of the parties hereto hereby irrevocably waives any and all rights to
trial by jury in any legal proceeding arising out of or related to this
Agreement.

8. The parties hereto agree that irreparable damage, for which monetary damages
would not be an adequate remedy, would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached by the parties hereto. It is
accordingly agreed that the parties hereto shall be entitled to an injunction or
injunctions, or any other appropriate form of specific performance or equitable
relief, to prevent breaches of this Agreement and to enforce specifically the
terms and provisions hereof in any court of competent jurisdiction, this being
in addition to any other remedy to which they are entitled under the terms of
this Agreement at law or in equity. Each party hereto accordingly agrees not to
raise any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of, or to
enforce compliance with, the covenants and obligations of such party under this
Agreement.

9. The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

3



--------------------------------------------------------------------------------

10. As used in this Agreement, the terms “affiliate,” “associate,” “owner,”
including the terms “own” and “owned,” “stock” and “voting stock” have the
meanings given to them in DGCL 203; provided, that (a) the MHR Entities and
their affiliates and associates shall not be deemed to be an “owner” of, or to
“own” or have “owned,” any stock owned by any “Permitted Person” solely by
virtue of engaging in a “Permitted Activity” with such Permitted Person, as such
terms are currently defined in Amendment No. 1 to Rights Agreement, dated as of
October 5, 2012, between the Company and Computershare Inc., a Delaware
corporation, successor-in-interest to Computershare Shareowner Services LLC, a
New Jersey limited liability company, as rights agent, as in effect on the date
hereof, and (b) for the avoidance of doubt, the Company’s Nonconvertible Junior
Preference Stock, Series B, par value $1.00 per share, and the Company’s
Convertible Junior Preference Stock, Series D, par value $1.00 per share, each
with the rights currently set forth in the Company’s certificate of
incorporation in effect on the date hereof, shall not be deemed to be voting
stock for purposes of this Agreement.

11. This Agreement is intended to benefit, and shall be enforceable by, each
holder of outstanding shares of capital stock of the Company as a third-party
beneficiary of this Agreement, such that such stockholders shall be entitled to
enforce the Agreement if any of the provisions of this Agreement were not
performed in accordance with their specific terms, as amended from time to time
in accordance with Section 5 hereof, or were otherwise breached by the parties
hereto, including, without limitation, in the event any business combination
were consummated in violation of Section 4 hereof, as amended from time to time
in accordance with Section 5 hereof, other than any consummation thereof
pursuant to a waiver obtained in accordance with Section 5 hereof.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

NAVISTAR INTERNATIONAL CORPORATION By:   /s/ Curt A. Kramer  

Name: Curt A. Kramer

Title: Corporate Secretary

 

5



--------------------------------------------------------------------------------

MHR CAPITAL PARTNERS MASTER

ACCOUNT LP

MHR CAPITAL PARTNERS (100) LP

 

By: MHR Advisors LLC

Its: General Partner

 

By:

  /s/ Janet Yeung  

Name: Janet Yeung

Title: Authorized Signatory

 

MHR HOLDINGS LLC By:   /s/ Janet Yeung  

Name: Janet Yeung

Title: Authorized Signatory

 

MHR INSTITUTIONAL PARTNERS III LP  

By: MHR Institutional Advisors III LLC

Its: General Partner

 

By:

  /s/ Janet Yeung  

Name: Janet Yeung

Title: Authorized Signatory

 

MHR FUND MANAGEMENT LLC By:   /s/ Janet Yeung  

Name: Janet Yeung

Title: Authorized Signatory

 

MHR ADVISORS LLC By:   /s/ Janet Yeung  

Name: Janet Yeung

Title: Authorized Signatory

 

MHR INSTITUTIONAL ADVISORS III LLC By:   /s/ Janet Yeung  

Name: Janet Yeung

Title: Authorized Signatory

 

  /s/ Mark H. Rachesky   Mark H. Rachesky, M.D.



--------------------------------------------------------------------------------

SCHEDULE A

MHR Holdings LLC

MHR Fund Management LLC

MHR Capital Partners Master Account LP

MHR Capital Partners (100) LP

MHR Advisors LLC

MHR Institutional Advisors III LLC

MHR Institutional Partners III LP

Mark H. Rachesky, M.D.